Title: From Thomas Jefferson to Hugh Williamson, 6 February 1785
From: Jefferson, Thomas
To: Williamson, Hugh



Dear Sir
Paris Feb. 6. 1785.

Your favor of Dec. 11. has been duly received. It was the first notification of your being returned. I had been informed you were gone to Carolina, and I thence conjectured you might not return so soon, or I should have written to you. The scales of war and peace have hitherto appeared to hang nearly in equal poise. The movements of the parties have indicated war: yet there has been a general presumption that the emperor would accomodate. All of a sudden, the dispute about opening the Scheld seems to lose it’s importance in the magnitude of another object which is just presented to the public; and whose existence at all is not yet confirmed. It is said that the Emperor and Elector of Bavaria have made an exchange of the dominions of the latter for the Austrian Netherlands. The objects which are supposed to lead the emperor to this are the consolidating his possessions, the acquiring a greater ascendency in the diet of Germany, and the securing by actual possession his pretensions to Bavaria on the death of the present elector, in opposition to the rights of the Prince of Deuxponts supported by France. Such a barter would give great uneasiness to the K. of Prussia. As yet however it has no right to command belief. I must beg your permission to refer you to Colo. Monroe for some circumstances written in cypher. The labour of that kind of writing makes me willing to abbreviate by a reference. I am in hopes the genial approach of spring will awake the torpid powers with whom we have opened communications. If we could get once fairly under way it would relieve the languor of our present situation and put it in our powers to press towards some conclusion. But as yet we have no one brought into the feild on whom we may press, and to repeat our overtures before we receive any answer would not be the way to effectuate them. I send you a pamphlet written by a Mr. Du Buc here on the subject of the West India commerce.

I am glad to find you think of me in the affair of the Dismal. It is the only speculation in my life I have decidedly wished to be engaged in. The uniting the navigation of Chesapeak and the Sound renders the enterprize so interesting to the public as well as the adventurers that the embarking in it can never admit a reproach. Whenever it shall be concluded I will pointedly answer your draught for the price, in which of course you will insert the usual days of sight. I have no doubt we can get the two companies to harmonize in their operations, and trusting to the uprightness and understanding of the two legislatures I trust that neither will hesitate to give just privileges to the adventurers.
The claim of Spain to the Western country is diverting enough, because in it’s deductions it more effectually establishes the right of Great Britain to Spain itself wherein she has taken the post of Gibraltar and continued to hold it. The trifling expedition of the Spaniards against Fort St. Josephs was no more than an inroad. The doctrine of animal magnetism after which you enquire is pretty well laid to rest. Reasonable men, if they ever paid any attention to such a hocus pocus theory, were thoroughly satisfied by the Report of the commissioners. But as the unreasonable is the largest part of mankind, and these were the most likely to be affected by this madness, ridicule has been let loose for their cure: Mesmer and Deslon have been introduced on the stage, and the contest now is who can best prove that they never were of their school.
There is lately a simple invention in mechanics here which may be of some use. It is nothing more than the application of the screw to the air, water or any other fluid. The screw pulling itself through a solid, will evidently do the same through a fluid, only allowing a loss in it’s effort proportioned to the want of tenaciousness or resistance in the fluid. If it draws itself along, it will draw also bodies tacked to, or connected with it. I saw the screw. It is about 8. feet long, it’s axis is of about 9. Inches diameter and the spiral vane of about two feet radius. Being fixed on a couple of light boats and turned rapidly on it’s axis (by means of a wheel, band, and pulley) it carried them across the Seine very quickly. The screw lies horizontal. If it’s axis coincides with that of the boat, it moves it directly forward. But turning it on a pivot so as that it shall intersect the axis of the boat, it changes her direction. If made to work in water it’s effect will still be greater as the fluid yeilds more resistance. It is thought applicable to a vessel becalmed, to submarine navigation so as to give motion in any direction horizontally or vertically, to aerial  navigation for raising or lowering a balloon, moving it in a calm, and influencing it’s direction even in a current of air by the combination of it’s effect with that of the wind. I suspect the Connecticut turtle must have been navigated in this way. If so, I wish we knew it, the precise construction of the Connecticut turtle and it’s actual performance. I am Dr. Sir with great regard Your most obedt. humble servt.,

Th: Jefferson

